Citation Nr: 0121493	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-20 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
open reduction-internal fixation of the left medial malleolus 
(left ankle), currently rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
medial collateral ligament tear and incomplete dislocation of 
the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1946 to May 1949 
and from June 1949 to June 1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim for 
increased evaluations for residuals of open reduction-
internal fixation of the left medial malleolus (left ankle) 
and residuals of medial collateral ligament tear and 
incomplete dislocation of the left knee.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the June 2000 rating decision, as well as the 
September 2000 statement of the case (SOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
bases of the denial of the claim.  

3.  The veteran was provided a VA examination in May 2000.  

4.  The veteran's residuals of open reduction-internal 
fixation of the left medial malleolus (left ankle) are 
manifested by slight limitation of dorsiflexion.  

5.  The veteran's residuals of medial collateral ligament 
tear and incomplete dislocation of the left knee are 
manifested by 1-2+ crepitation on movement.  



CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of open reduction-internal fixation of the left 
medial malleolus (left ankle) have not been met.  38 U.S.C.A. 
§§  1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§  4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of medial collateral ligament tear and 
incomplete dislocation of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. Part 2, including §§ 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The June 2000 
rating decision as well as the September 2000 statement of 
the case (SOC) informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the bases of the denial of the claim.  
The RO requested all relevant treatment records identified by 
the veteran.  

The veteran was provided a VA examination May 2000.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's open reduction-internal fixation of the left 
medial malleolus (left ankle) and residuals of medial 
collateral ligament tear and incomplete dislocation of the 
left knee are rated under Diagnostic Code 5010, for traumatic 
arthritis.  Arthritis due to trauma, substantiated by X-ray 
findings, shall be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part, 
which becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Left Ankle  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5271, Plate II, indicating that "normal" 
range of motion in the ankle is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Code 5010 for traumatic arthritis.  Having 
reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's service-connected open reduction-internal 
fixation of the left medial malleolus (left ankle).  The May 
2000 VA x-rays revealed that no arthritic changes were 
evident.  However, a tiny plantar calcaneal spur was noted 
and a 6-cm long threaded metallic screw oriented obliquely 
through the medial malleolus was seen.  The evidence does not 
demonstrate the presence of marked limitation of motion in 
the left ankle.  Although the veteran had some restriction of 
motion about the left ankle, at the May 2000 VA examination, 
he only lacked the last 10 degrees of dorsiflexion about the 
left ankle.  Plantar flexion was full, his inversion and 
eversion were normal and his drawer sign was negative.  The 
Board is of the opinion that this pathology is adequately 
compensated by the current 10 percent evaluation assigned, 
which corresponds to a moderate limitation of motion or 
moderate degree of ankle disability.  In the absence of 
evidence showing that the veteran's left ankle is productive 
of marked limitation of motion or other evidence of a marked 
left ankle disability, the Board cannot conclude that the 
criteria have been met for a higher evaluation.  

In making its decision, the Board has also considered the 
propriety of assigning a higher evaluation on the basis of 
additional disability and functional loss resulting from 
pain, as provided for in the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, supra.  At the May 2000 VA 
examination there was no tenderness and no swelling about the 
left ankle.  The veteran's reflexes, sensation and 
circulation were intact in the left lower extremity.  X-rays 
revealed that here was no residual deformity, fracture line, 
or other osseous abnormalities were identified.  The ankle 
mortise appeared intact.  Thus, the current objective 
findings with regard to the veteran's left ankle have not 
been shown to be productive of additional disability or 
functional impairment in excess of the 10 percent evaluation, 
which is currently assigned.

The Board also notes that in the absence of evidence 
demonstrating the presence of ankylosis in the left ankle, 
there is no basis for assignment of an increased evaluation 
for the veteran's service-connected open reduction-internal 
fixation of the left medial malleolus (left ankle) under 
Diagnostic Code 5270.  

The May 2000 VA examination of the veteran's left ankle 
revealed an old hockey stick shaped incision over the medial 
malleolus.  He has not reported any symptomatology related to 
the scar.  Thus, the Board finds that a separate evaluation 
for the scar under Diagnostic Codes 7805 or 7804 is not 
warranted.  

For the reasons stated above, therefore, the Board finds that 
the criteria for an evaluation in excess of 10 percent 
disabling have not been met for the veteran's service-
connected open reduction-internal fixation of the left medial 
malleolus (left ankle).  Accordingly, the veteran's claim for 
an increased evaluation must be denied.

Left Knee  

A 10 percent disability rating is warranted for flexion 
limited to 45 degrees or extension limited to 10 degrees; a 
20 percent disability rating is required for flexion limited 
to 30 degrees or extension limited to 15 degrees; and a 30 
percent disability rating is warranted for flexion limited to 
15 degrees or extension limited to 20 degrees.  38 C.F.R. § 
4.71a Diagnostic Codes 5260, 5261 (2000).  Additional 
disability ratings for limitation of motion of the knee 
include a 40 percent disability rating for extension limited 
to 30 degrees, and a 50 percent disability rating for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a 
Diagnostic Code 5261 (2000).  

The Board notes that the assignment of separate, additional 
disability evaluations may be warranted for knee disability 
under Diagnostic Code 5003 and VAOPGCPREC 9-98 (1998), and 
decisions of the Court in Hicks v. Brown, 8 Vet. App. 417, 
420 (1995), and DeLuca v. Brown, 8 Vet. App. 202-206-07 
(1995).  Specifically, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also x-ray evidence of arthritis and limitation of 
motion severe enough to warrant a zero-percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261, a separate 
rating is available under Diagnostic Code 5003 or Diagnostic 
Code 5010.  See VAOPGCPREC 9-98 (August 14, 1998); see also 
VAOPGCPREC 23-97 (July 1, 1997).  Furthermore, a separate 
compensable rating may be warranted on the basis of the 
Court's holding in Lichtenfels v. Derwinski, 1 Vet. App.484, 
488 (1991), when considering the criteria provided by 
Diagnostic Code 5003 in conjunction with the provisions of 38 
C.F.R. § 4.59 (2000).  

Under Diagnostic Code 5257 slight impairment of the knee, 
including recurrent subluxation or lateral instability 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  The Board observes that the words "mild", 
"moderate" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.2, 4.6 
(2000).  

The veteran is currently receiving a 10 percent evaluation 
under Diagnostic Codes 5010 for traumatic arthritis and 5257 
for recurrent subluxation or lateral instability of the knee.  
Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's service-connected residuals of medial 
collateral ligament tear and incomplete dislocation of the 
left knee.  At the May 2000 VA examination the veteran had 
full range of motion of his left knee.  Although he had 1-2+ 
crepitation on movement, the cruciate ligaments were intact.  
The veteran had 2+ laxity of the lateral collateral ligaments 
of his left knee.  The May 2000 VA x-rays of the left knee 
were essentially negative.  There was an incidental finding 
of minimal spurring of the patella at the insertion of the 
quadriceps tendon.  The joint spaces were well maintained.  
The Board is of the opinion that this pathology is adequately 
compensated by the current 10 percent evaluation assigned.  

The evidence of record does not support an additional 10 
percent evaluation for arthritis.  Minimal spurring of the 
patella but not arthritis of the knee was shown on the most 
recent x-ray.  There is a full range of motion of the left 
knee.  A separate evaluation for arthritis requires painful 
motion or limitation of motion in addition to x-ray findings 
of arthritis.  As indicated above, the most recent x-rays do 
not show arthritis of the knee itself.  Moreover, patella 
compression was painless and the veteran's patellar 
apprehension sign was negative at the May 2000 VA 
examination.  The veteran's primary complaints and symptoms 
are associated with the lateral collateral ligament laxity.  
An additional 10 percent evaluation for arthritis is not 
warranted.  

The Board has considered whether the factors addressed at 38 
C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 warrant the grant of a 
higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  At the May 2000 VA examination the veteran's 
left knee contour was normal and there was no evidence of 
joint effusion or any synovial thickening.  There was no 
localized tenderness about the left knee.  Patella 
compression was painless and his patellar apprehension sign 
was negative.  Thus, the current objective findings with 
regard to the veteran's left knee have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which is currently 
assigned.  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); dislocation or removal of a 
semilunar cartilage (Diagnostic Code 5258 and 5259); 
impairment of tibia and fibula (Diagnostic Code 5262); or 
genu recurvatum (Diagnostic Code 5263), and evaluation under 
those diagnostic codes would not provide for an increased 
evaluation.  

Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected residuals of medial collateral ligament 
tear and incomplete dislocation of the left knee.  


ORDER

An evaluation in excess of 10 percent for open reduction-
internal fixation of the left medial malleolus (left ankle) 
is denied.  

An evaluation in excess of 10 percent for residuals of medial 
collateral ligament tear and incomplete dislocation of the 
left knee is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

